IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-82,831-01



                       In Re LUIS SOLIS-GONZALEZ, Relator



   ON MOTION FOR LEAVE TO FILE APPLICATION FOR WRIT OF
MANDAMUS, APPLICATION FOR WRIT OF MANDAMUS, AND MOTION TO
    STAY THE PROCEEDINGS BELOW IN CAUSE NO. 20120D04103
            IN THE 243 RD JUDICIAL DISTRICT COURT
                        EL PASO COUNTY



       Per curiam.


                                        ORDER

       We have before us a motion for leave to file an emergency application for a writ of

mandamus, an emergency application for a writ of mandamus, and an emergency motion

for a stay of the trial court proceedings. In August 2012, a grand jury indicted Relator for

the offense of capital murder. Evidence in the case was collected, and the State moved

for DNA testing by the Texas Department of Public Safety Crime Lab pursuant to Texas
                                                                             Solis Gonzalez - 2

Code of Criminal Procedure Article 38.43. The trial court granted that testing. However,

the lab has asked for more time in which to complete the testing, and it appears that the

trial court has scheduled the trial to proceed before the results of that testing have been

completed. Relator has filed these pleadings in response to the apparent violation of

Article 38.43.

       Before this Court makes a decision on Relator’s motion for leave to file, the State

and the trial court should have the opportunity to respond. Therefore, the prosecutor and

the Honorable Luis Aguilar, Judge of the 243rd Judicial District Court, have 30 days from

the date of this order to file any response to Relator’s pleadings. The district clerk is also

ordered to forward to this Court the record of the October 2, 2014, hearing held in the

trial court. The trial proceedings below are stayed pending further order of this Court.

Any DNA testing or other pretrial matters shall continue as scheduled.

       IT IS SO ORDERED THIS THE 9th DAY OF FEBRUARY, 2015.




Do Not Publish